


110 HR 6595 IH: Middle Class Tax Fairness Act

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6595
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Walz of Minnesota
			 (for himself, Mr. Ellison,
			 Mr. Emanuel, and
			 Mr. Hill) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  middle class tax relief while closing tax loopholes, and for other
		  purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Middle Class Tax Fairness Act
			 of 2008.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Title I—Tax Relief Provisions
					Sec. 101. Temporary increase in standard deduction.
					Sec. 102. Additional standard deduction for real property taxes
				for nonitemizers.
					Sec. 103. Refundable child credit.
					Title II—Revenue Provisions
					Sec. 201. Income of partners for performing investment
				management services treated as ordinary income received for performance of
				services.
					Sec. 202. Limitation of deduction for income attributable to
				domestic production of oil, gas, or primary products thereof.
					Sec. 203. Limitation on treaty benefits for certain deductible
				payments.
					Sec. 204. Returns relating to payments made in settlement of
				payment card and third party network transactions.
					Sec. 205. High income individuals subject to overall limitation
				on itemized deductions and phaseout of deductions for personal
				exemptions.
					Sec. 206. Nonqualified deferred compensation from certain tax
				indifferent parties.
					Sec. 207. Broker reporting of customer’s basis in securities
				transactions.
					Sec. 208. Repeal of worldwide allocation of
				interest.
					Sec. 209. Clarification of economic substance
				doctrine.
					Title III—Deficit Reduction
					Sec. 301. Deficit reduction.
				
			ITax
			 Relief Provisions
			101.Temporary
			 increase in standard deduction
				(a)In
			 generalSection 63(c) is
			 amended by adding at the end the following new paragraph:
					
						(7)Increase in
				basic standard deduction for 2008 and 2009In the case of any taxable year beginning
				in 2008 or 2009, for purposes of paragraph (1)(A), the basic standard deduction
				for any such taxable year shall, in lieu of the amount determined under
				paragraph (2), be 200 percent of the amount in effect under paragraph (2) for
				such taxable year, determined after the application of paragraph
				(4).
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
				102.Additional standard
			 deduction for real property taxes for nonitemizers
				(a)In
			 generalSection 63(c)(1) (defining standard deduction) is amended
			 by striking and at the end of subparagraph (A), by striking the
			 period at the end of subparagraph (B) and inserting , and, and
			 by adding at the end the following new subparagraph:
					
						(C)in the case of any
				taxable year beginning in 2008 or 2009, the real property tax
				deduction.
						.
				(b)DefinitionSection
			 63(c), as amended, is amended by adding at the end the following new
			 paragraph:
					
						(8)Real property
				tax deductionFor purposes of
				paragraph (1), the real property tax deduction is the lesser of—
							(A)the amount
				allowable as a deduction under this chapter for State and local taxes described
				in section 164(a)(1), or
							(B)$350 ($700 in the
				case of a joint return).
							Any taxes
				taken into account under section 62(a) shall not be taken into account under
				this
				paragraph..
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				103.Refundable child
			 credit
				(a)Modification of
			 threshold amountClause (i)
			 of section 24(d)(1)(B) is amended by inserting ($8,500 in the case of
			 taxable years beginning in 2008 or 2009) after
			 $10,000.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
				IIRevenue
			 Provisions
			201.Income of partners
			 for performing investment management services treated as ordinary income
			 received for performance of services
				(a)In
			 generalPart I of subchapter K of chapter 1 is amended by adding
			 at the end the following new section:
					
						710.Special rules
				for partners providing investment management services to partnership
							(a)Treatment of
				distributive share of partnership itemsFor purposes of this title, in the case of
				an investment services partnership interest—
								(1)In
				generalNotwithstanding section 702(b)—
									(A)any net income
				with respect to such interest for any partnership taxable year shall be treated
				as ordinary income for the performance of services, and
									(B)any net loss with
				respect to such interest for such year, to the extent not disallowed under
				paragraph (2) for such year, shall be treated as an ordinary loss.
									All items
				of income, gain, deduction, and loss which are taken into account in computing
				net income or net loss shall be treated as ordinary income or ordinary loss (as
				the case may be).(2)Treatment of
				losses
									(A)LimitationAny
				net loss with respect to such interest shall be allowed for any partnership
				taxable year only to the extent that such loss does not exceed the excess (if
				any) of—
										(i)the aggregate net
				income with respect to such interest for all prior partnership taxable years,
				over
										(ii)the aggregate net
				loss with respect to such interest not disallowed under this subparagraph for
				all prior partnership taxable years.
										(B)CarryforwardAny
				net loss for any partnership taxable year which is not allowed by reason of
				subparagraph (A) shall be treated as an item of loss with respect to such
				partnership interest for the succeeding partnership taxable year.
									(C)Basis
				adjustmentNo adjustment to the basis of a partnership interest
				shall be made on account of any net loss which is not allowed by reason of
				subparagraph (A).
									(D)Exception for
				basis attributable to purchase of a partnership interestIn the
				case of an investment services partnership interest acquired by purchase,
				paragraph (1)(B) shall not apply to so much of any net loss with respect to
				such interest for any taxable year as does not exceed the excess of—
										(i)the basis of such
				interest immediately after such purchase, over
										(ii)the aggregate net
				loss with respect to such interest to which paragraph (1)(B) did not apply by
				reason of this subparagraph for all prior taxable years.
										Any net
				loss to which paragraph (1)(B) does not apply by reason of this subparagraph
				shall not be taken into account under subparagraph (A).(E)Prior
				partnership yearsAny reference in this paragraph to prior
				partnership taxable years shall only include prior partnership taxable years to
				which this section applies.
									(3)Net income and
				lossFor purposes of this section—
									(A)Net
				incomeThe term net income means, with respect to
				any investment services partnership interest, for any partnership taxable year,
				the excess (if any) of—
										(i)all items of
				income and gain taken into account by the holder of such interest under section
				702 with respect to such interest for such year, over
										(ii)all items of
				deduction and loss so taken into account.
										(B)Net
				lossThe term net loss means with respect to such
				interest for such year, the excess (if any) of the amount described in
				subparagraph (A)(ii) over the amount described in subparagraph (A)(i).
									(b)Dispositions of
				partnership interests
								(1)GainAny
				gain on the disposition of an investment services partnership interest shall be
				treated as ordinary income for the performance of services.
								(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
									(A)the aggregate net
				income with respect to such interest for all partnership taxable years,
				over
									(B)the aggregate net
				loss with respect to such interest allowed under subsection (a)(2) for all
				partnership taxable years.
									(3)Disposition of
				portion of interestIn the case of any disposition of an
				investment services partnership interest, the amount of net loss which
				otherwise would have (but for subsection (a)(2)(C)) applied to reduce the basis
				of such interest shall be disregarded for purposes of this section for all
				succeeding partnership taxable years.
								(4)Distributions of
				partnership propertyIn the case of any distribution of property
				by a partnership with respect to any investment services partnership interest
				held by a partner—
									(A)the excess (if
				any) of—
										(i)the fair market
				value of such property at the time of such distribution, over
										(ii)the adjusted
				basis of such property in the hands of the partnership,
										shall be taken into account as an
				increase in such partner’s distributive share of the taxable income of the
				partnership (except to the extent such excess is otherwise taken into account
				in determining the taxable income of the partnership),(B)such property
				shall be treated for purposes of subpart B of part II as money distributed to
				such partner in an amount equal to such fair market value, and
									(C)the basis of such
				property in the hands of such partner shall be such fair market value.
									Subsection
				(b) of section 734 shall be applied without regard to the preceding
				sentence.(5)Application of
				section 751In applying section 751(a), an investment services
				partnership interest shall be treated as an inventory item.
								(c)Investment
				services partnership interestFor purposes of this section—
								(1)In
				generalThe term
				investment services partnership interest means any interest in a
				partnership which is held by any person if such person provides (directly or
				indirectly) a substantial quantity of any of the following services with
				respect to the assets of the partnership in the conduct of the trade or
				business of providing such services:
									(A)Advising as to the
				advisability of investing in, purchasing, or selling any specified
				asset.
									(B)Managing,
				acquiring, or disposing of any specified asset.
									(C)Arranging
				financing with respect to acquiring specified assets.
									(D)Any activity in
				support of any service described in subparagraphs (A) through (C).
									For
				purposes of this paragraph, the term specified asset means
				securities (as defined in section 475(c)(2) without regard to the last sentence
				thereof), real estate, commodities (as defined in section 475(e)(2))), or
				options or derivative contracts with respect to securities (as so defined),
				real estate, or commodities (as so defined).(2)Exception for
				certain capital interests
									(A)In
				generalIf—
										(i)a portion of an
				investment services partnership interest is acquired on account of a
				contribution of invested capital, and
										(ii)the partnership
				makes a reasonable allocation of partnership items between the portion of the
				distributive share that is with respect to invested capital and the portion of
				such distributive share that is not with respect to invested capital,
										then
				subsection (a) shall not apply to the portion of the distributive share that is
				with respect to invested capital. An allocation will not be treated as
				reasonable for purposes of this subparagraph if such allocation would result in
				the partnership allocating a greater portion of income to invested capital than
				any other partner not providing services would have been allocated with respect
				to the same amount of invested capital.(B)Special rule for
				dispositionsIn any case to
				which subparagraph (A) applies, subsection (b) shall not apply to any gain or
				loss allocable to invested capital. The portion of any gain or loss
				attributable to invested capital is the proportion of such gain or loss which
				is based on the distributive share of gain or loss that would have been
				allocable to invested capital under subparagraph (A) if the partnership sold
				all of its assets immediately before the disposition.
									(C)Invested
				capitalFor purposes of this paragraph, the term invested
				capital means, the fair market value at the time of contribution of any
				money or other property contributed to the partnership.
									(D)Treatment of
				certain loans
										(i)Proceeds of
				partnership loans not treated as invested capital of service providing
				partnersFor purposes of this paragraph, an investment services
				partnership interest shall not be treated as acquired on account of a
				contribution of invested capital to the extent that such capital is
				attributable to the proceeds of any loan or other advance made or guaranteed,
				directly or indirectly, by any partner or the partnership.
										(ii)Loans from
				nonservice providing partners to the partnership treated as invested
				capitalFor purposes of this paragraph, any loan or other advance
				to the partnership made or guaranteed, directly or indirectly, by a partner not
				providing services to the partnership shall be treated as invested capital of
				such partner and amounts of income and loss treated as allocable to invested
				capital shall be adjusted accordingly.
										(d)Other income and
				gain in connection with investment management services
								(1)In
				generalIf—
									(A)a person performs
				(directly or indirectly) investment management services for any entity,
									(B)such person holds
				a disqualified interest with respect to such entity, and
									(C)the value of such interest (or payments
				thereunder) is substantially related to the amount of income or gain (whether
				or not realized) from the assets with respect to which the investment
				management services are performed,
									any income
				or gain with respect to such interest shall be treated as ordinary income for
				the performance of services. Rules similar to the rules of subsection (c)(2)
				shall apply where such interest was acquired on account of invested capital in
				such entity.(2)DefinitionsFor
				purposes of this subsection—
									(A)Disqualified
				interestThe term disqualified interest means, with
				respect to any entity—
										(i)any
				interest in such entity other than indebtedness,
										(ii)convertible or
				contingent debt of such entity,
										(iii)any option or
				other right to acquire property described in clause (i) or (ii), and
										(iv)any derivative
				instrument entered into (directly or indirectly) with such entity or any
				investor in such entity.
										Such
				term shall not include a partnership interest and shall not include stock in a
				taxable corporation.(B)Taxable
				corporationThe term taxable corporation
				means—
										(i)a
				domestic C corporation, or
										(ii)a
				foreign corporation subject to a comprehensive foreign income tax.
										(C)Investment
				management servicesThe term investment management
				services means a substantial quantity of any of the services described
				in subsection (c)(1) which are provided in the conduct of the trade or business
				of providing such services.
									(D)Comprehensive
				foreign income taxThe term comprehensive foreign income
				tax means, with respect to any foreign corporation, the income tax of a
				foreign country if—
										(i)such corporation
				is eligible for the benefits of a comprehensive income tax treaty between such
				foreign country and the United States, or
										(ii)such corporation
				demonstrates to the satisfaction of the Secretary that such foreign country has
				a comprehensive income tax.
										(e)RegulationsThe
				Secretary shall prescribe such regulations as are necessary or appropriate to
				carry out the purposes of this section, including regulations to—
								(1)prevent the
				avoidance of the purposes of this section, and
								(2)coordinate this
				section with the other provisions of this subchapter.
								(f)Cross
				referenceFor 40 percent no fault penalty on certain
				underpayments due to the avoidance of this section, see section
				6662.
							.
				(b)Application to
			 real estate investment trusts
					(1)In
			 generalSubsection (c) of section 856 is amended by adding at the
			 end the following new paragraph:
						
							(9)Exception from
				recharacterization of income from investment services partnership
				interests
								(A)In
				generalParagraphs (2), (3), and (4) shall be applied without
				regard to section 710 (relating to special rules for partners providing
				investment management services to partnership).
								(B)Special rule for
				partnerships owned by REITsSection 7704 shall be applied without
				regard to section 710 in the case of a partnership which meets each of the
				following requirements:
									(i)Such partnership
				is treated as publicly traded under section 7704 solely by reason of interests
				in such partnership being convertible into interests in a real estate
				investment trust which is publicly traded.
									(ii)50 percent or more of the capital and
				profits interests of such partnership are owned, directly or indirectly, at all
				times during the taxable year by such real estate investment trust (determined
				with the application of section 267(c)).
									(iii)Such partnership
				meets the requirements of paragraphs (2), (3), and (4) (applied without regard
				to section
				710).
									.
					(2)Conforming
			 amendmentParagraph (4) of section 7704(d) is amended by
			 inserting (determined without regard to section 856(c)(8)) after
			 856(c)(2).
					(c)Imposition of
			 penalty on underpayments
					(1)In
			 generalSubsection (b) of section 6662 is amended by inserting
			 after paragraph (5) the following new paragraph:
						
							(6)The application of
				subsection (d) of section 710 or the regulations prescribed under section
				710(e) to prevent the avoidance of the purposes of section
				710.
							.
					(2)Amount of
			 penalty
						(A)In
			 generalSection 6662 is amended by adding at the end the
			 following new subsection:
							
								(i)Increase in
				penalty in case of property transferred for investment management
				servicesIn the case of any portion of an underpayment to which
				this section applies by reason of subsection (b)(6), subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20
				percent.
								.
						(B)Conforming
			 amendmentsSubparagraph (B) of section 6662A(e)(2) is
			 amended—
							(i)by
			 striking section 6662(h) and inserting subsection (h) or
			 (i) of section 6662, and
							(ii)by
			 striking gross
			 valuation misstatement penalty in the heading and
			 inserting certain
			 increased underpayment penalties.
							(3)Reasonable cause
			 exception not applicableSubsection (c) of section 6664 is
			 amended—
						(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively,
						(B)by striking
			 paragraph (2) in paragraph (4), as so redesignated, and
			 inserting paragraph (3), and
						(C)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)ExceptionParagraph
				(1) shall not apply to any portion of an underpayment to which this section
				applies by reason of subsection
				(b)(6).
								.
						(d)Conforming
			 amendments
					(1)Subsection (d) of
			 section 731 is amended by inserting section 710(b)(4) (relating to
			 distributions of partnership property), before section
			 736.
					(2)Section 741 is
			 amended by inserting or section 710 (relating to special rules for
			 partners providing investment management services to partnership)
			 before the period at the end.
					(3)Paragraph (13) of
			 section 1402(a) is amended—
						(A)by striking
			 other than guaranteed and
			 inserting
							
								other
			 than—(A)guaranteed
								,
						(B)by striking the
			 semicolon at the end and inserting , and, and
						(C)by adding at the
			 end the following new subparagraph:
							
								(B)any income treated
				as ordinary income under section 710 received by an individual who provides
				investment management services (as defined in section
				710(d)(2));
								.
						(4)Paragraph (12) of
			 section 211(a) of the Social Security Act is amended—
						(A)by striking
			 other than guaranteed and
			 inserting
							
								other
			 than—(A)guaranteed
								,
						(B)by striking the
			 semicolon at the end and inserting , and, and
						(C)by adding at the
			 end the following new subparagraph:
							
								(B)any income treated
				as ordinary income under section 710 of the Internal Revenue Code of 1986
				received by an individual who provides investment management services (as
				defined in section 710(d)(2) of such
				Code);
								.
						(5)The table of sections for part I of
			 subchapter K of chapter 1 is amended by adding at the end the following new
			 item:
						
							
								Sec. 710. Special rules for partners providing investment
				management services to
				partnership.
							
							.
					(e)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after June
			 18, 2008.
					(2)Partnership
			 taxable years which include effective dateIn applying section
			 710(a) of the Internal Revenue Code of 1986 (as added by this section) in the
			 case of any partnership taxable year which includes June 18, 2008, the amount
			 of the net income referred to in such section shall be treated as being the
			 lesser of the net income for the entire partnership taxable year or the net
			 income determined by only taking into account items attributable to the portion
			 of the partnership taxable year which is after such date.
					(3)Dispositions of
			 partnership interestsSection
			 710(b) of the Internal Revenue Code of 1986 (as added by this section) shall
			 apply to dispositions and distributions after June 18, 2008.
					(4)Other income and
			 gain in connection with investment management servicesSection 710(d) of such Code (as added by
			 this section) shall take effect on June 18, 2008.
					(5)Publicly traded
			 partnershipsFor purposes of applying section 7704, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2010.
					202.Limitation of
			 deduction for income attributable to domestic production of oil, gas, or
			 primary products thereof
				(a)Denial of
			 deduction for major integrated oil companies for income attributable to
			 domestic production of oil, gas, or primary products thereof
					(1)In
			 generalSubparagraph (B) of section 199(c)(4) (relating to
			 exceptions) is amended by striking or at the end of clause (ii),
			 by striking the period at the end of clause (iii) and inserting ,
			 or, and by inserting after clause (iii) the following new
			 clause:
						
							(iv)in the case of any major integrated oil
				company (as defined in section 167(h)(5)(B)), the production, refining,
				processing, transportation, or distribution of oil, gas, or any primary product
				thereof during any taxable year described in section
				167(h)(5)(B).
							.
					(2)Primary
			 productSection 199(c)(4)(B) is amended by adding at the end the
			 following flush sentence:
						
							For
				purposes of clause (iv), the term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal..
					(b)Limitation on
			 oil related qualified production activities income for taxpayers other than
			 major integrated oil companies
					(1)In
			 generalSection 199(d) is amended by redesignating paragraph (9)
			 as paragraph (10) and by inserting after paragraph (8) the following new
			 paragraph:
						
							(9)Special rule for
				taxpayers with oil related qualified production activities income
								(A)In
				generalIf a taxpayer (other than a major integrated oil company
				(as defined in section 167(h)(5)(B))) has oil related qualified production
				activities income for any taxable year beginning after 2009, the amount of the
				deduction under subsection (a) shall be reduced by 3 percent of the least
				of—
									(i)the oil related
				qualified production activities income of the taxpayer for the taxable
				year,
									(ii)the qualified
				production activities income of the taxpayer for the taxable year, or
									(iii)taxable income
				(determined without regard to this section).
									(B)Oil related
				qualified production activities incomeThe term oil related
				qualified production activities income means for any taxable year the
				qualified production activities income which is attributable to the production,
				refining, processing, transportation, or distribution of oil, gas, or any
				primary product thereof during such taxable
				year.
								.
					(2)Conforming
			 amendmentSection 199(d)(2) (relating to application to
			 individuals) is amended by striking subsection (a)(1)(B) and
			 inserting subsections (a)(1)(B) and (d)(9)(A)(iii).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				203.Limitation on treaty
			 benefits for certain deductible payments
				(a)In
			 generalSection 894 (relating to income affected by treaty) is
			 amended by adding at the end the following new subsection:
					
						(d)Limitation on
				treaty benefits for certain deductible payments
							(1)In
				generalIn the case of any
				deductible related-party payment, any withholding tax imposed under chapter 3
				(and any tax imposed under subpart A or B of this part) with respect to such
				payment may not be reduced under any treaty of the United States unless any
				such withholding tax would be reduced under a treaty of the United States if
				such payment were made directly to the foreign parent corporation.
							(2)Deductible
				related-party paymentFor purposes of this subsection, the term
				deductible related-party payment means any payment made, directly
				or indirectly, by any person to any other person if the payment is allowable as
				a deduction under this chapter and both persons are members of the same foreign
				controlled group of entities.
							(3)Foreign
				controlled group of entitiesFor purposes of this subsection—
								(A)In
				generalThe term
				foreign controlled group of entities means a controlled group of
				entities the common parent of which is a foreign corporation.
								(B)Controlled group
				of entitiesThe term
				controlled group of entities means a controlled group of
				corporations as defined in section 1563(a)(1), except that—
									(i)more than 50
				percent shall be substituted for at least 80 percent
				each place it appears therein, and
									(ii)the determination
				shall be made without regard to subsections (a)(4) and (b)(2) of section
				1563.
									A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).(4)Foreign parent
				corporationFor purposes of this subsection, the term
				foreign parent corporation means, with respect to any deductible
				related-party payment, the common parent of the foreign controlled group of
				entities referred to in paragraph (3)(A).
							(5)RegulationsThe
				Secretary may prescribe such regulations or other guidance as are necessary or
				appropriate to carry out the purposes of this subsection, including regulations
				or other guidance which provide for—
								(A)the treatment of
				two or more persons as members of a foreign controlled group of entities if
				such persons would be the common parent of such group if treated as one
				corporation, and
								(B)the treatment of
				any member of a foreign controlled group of entities as the common parent of
				such group if such treatment is appropriate taking into account the economic
				relationships among such
				entities.
								.
				(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after the date of the enactment of this Act.
				204.Returns relating to
			 payments made in settlement of payment card and third party network
			 transactions
				(a)In
			 generalSubpart B of part III of subchapter A of chapter 61 is
			 amended by adding at the end the following new section:
					
						6050W.Returns
				relating to payments made in settlement of payment card and third party network
				transactions
							(a)In
				generalEach payment settlement entity shall make a return for
				each calendar year setting forth—
								(1)the name, address,
				and TIN of each participating payee to whom one or more payments in settlement
				of reportable payment transactions are made, and
								(2)the gross amount
				of the reportable payment transactions with respect to each such participating
				payee.
								Such
				return shall be made at such time and in such form and manner as the Secretary
				may require by regulations.(b)Payment
				settlement entityFor purposes of this section—
								(1)In
				generalThe term payment settlement entity
				means—
									(A)in the case of a
				payment card transaction, the merchant acquiring entity, and
									(B)in the case of a
				third party network transaction, the third party settlement
				organization.
									(2)Merchant
				acquiring entityThe term merchant acquiring entity
				means the bank or other organization which has the contractual obligation to
				make payment to participating payees in settlement of payment card
				transactions.
								(3)Third party
				settlement organizationThe term third party settlement
				organization means the central organization which has the contractual
				obligation to make payment to participating payees of third party network
				transactions.
								(4)Special rules
				related to intermediariesFor
				purposes of this section—
									(A)Aggregated
				payeesIn any case where reportable payment transactions of more
				than one participating payee are settled through an intermediary—
										(i)such intermediary
				shall be treated as the participating payee for purposes of determining the
				reporting obligations of the payment settlement entity with respect to such
				transactions, and
										(ii)such intermediary
				shall be treated as the payment settlement entity with respect to the
				settlement of such transactions with the participating payees.
										(B)Electronic
				payment facilitatorsIn any case where an electronic payment
				facilitator or other third party makes payments in settlement of reportable
				payment transactions on behalf of the payment settlement entity, the return
				under subsection (a) shall be made by such electronic payment facilitator or
				other third party in lieu of the payment settlement entity.
									(c)Reportable
				payment transactionFor purposes of this section—
								(1)In
				generalThe term reportable payment transaction
				means any payment card transaction and any third party network
				transaction.
								(2)Payment card
				transactionThe term
				payment card transaction means any transaction in which a payment
				card is accepted as payment.
								(3)Third party
				network transactionThe term third party network
				transaction means any transaction which is settled through a third party
				payment network.
								(d)Other
				definitionsFor purposes of this section—
								(1)Participating
				payee
									(A)In
				generalThe term participating payee means—
										(i)in
				the case of a payment card transaction, any person who accepts a payment card
				as payment, and
										(ii)in the case of a
				third party network transaction, any person who accepts payment from a third
				party settlement organization in settlement of such transaction.
										(B)Exclusion of
				foreign personsExcept as provided by the Secretary in
				regulations or other guidance, such term shall not include any person with a
				foreign address.
									(C)Inclusion of
				governmental unitsThe term person includes any
				governmental unit (and any agency or instrumentality thereof).
									(2)Payment
				cardThe term payment card means any card which is
				issued pursuant to an agreement or arrangement which provides for—
									(A)one or more
				issuers of such cards,
									(B)a network of
				persons unrelated to each other, and to the issuer, who agree to accept such
				cards as payment, and
									(C)standards and
				mechanisms for settling the transactions between the merchant acquiring
				entities and the persons who agree to accept such cards as payment.
									The
				acceptance as payment of any account number or other indicia associated with a
				payment card shall be treated for purposes of this section in the same manner
				as accepting such payment card as payment.(3)Third party
				payment networkThe term third party payment network
				means any agreement or arrangement—
									(A)which involves the
				establishment of accounts with a central organization by a substantial number
				of persons who—
										(i)are unrelated to
				such organization,
										(ii)provide goods or
				services, and
										(iii)have agreed to
				settle transactions for the provision of such goods or services pursuant to
				such agreement or arrangement,
										(B)which provides for
				standards and mechanisms for settling such transactions, and
									(C)which guarantees
				persons providing goods or services pursuant to such agreement or arrangement
				that such persons will be paid for providing such goods or services.
									Such term
				shall not include any agreement or arrangement which provides for the issuance
				of payment cards.(e)Exception for de
				minimis payments by third party settlement organizationsA third party settlement organization shall
				be required to report any information under subsection (a) with respect to
				third party network transactions of any participating payee only if—
								(1)the amount which
				would otherwise be reported under subsection (a)(2) with respect to such
				transactions exceeds $20,000, and
								(2)the aggregate
				number of such transactions exceeds 200.
								(f)Statements To be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each person with respect to whom such a return is required
				a written statement showing—
								(1)the name, address,
				and phone number of the information contact of the person required to make such
				return, and
								(2)the gross amount of the reportable payment
				transactions with respect to the person required to be shown on the
				return.
								The
				written statement required under the preceding sentence shall be furnished to
				the person on or before January 31 of the year following the calendar year for
				which the return under subsection (a) was required to be made. Such statement
				may be furnished electronically, and if so, the email address of the person
				required to make such return may be shown in lieu of the phone number.(g)RegulationsThe
				Secretary may prescribe such regulations or other guidance as may be necessary
				or appropriate to carry out this section, including rules to prevent the
				reporting of the same transaction more than
				once.
							.
				(b)Penalty for
			 failure To file
					(1)ReturnSubparagraph
			 (B) of section 6724(d)(1) is amended—
						(A)by striking
			 or at the end of clause (xx),
						(B)by redesignating
			 the clause (xix) that follows clause (xx) as clause (xxi),
						(C)by striking
			 and at the end of clause (xxi), as redesignated by subparagraph
			 (B) and inserting or, and
						(D)by adding at the
			 end the following:
							
								(xxii)section 6050W (relating to returns to
				payments made in settlement of payment card transactions),
				and
								.
						(2)StatementParagraph
			 (2) of section 6724(d) is amended by striking or at the end of
			 subparagraph (BB), by striking the period at the end of the subparagraph (CC)
			 and inserting , or, and by inserting after subparagraph (CC) the
			 following:
						
							(DD)section 6050W(c) (relating to returns
				relating to payments made in settlement of payment card
				transactions).
							.
					(c)Application of
			 backup withholdingParagraph (3) of section 3406(b) is amended by
			 striking or at the end of subparagraph (D), by striking the
			 period at the end of subparagraph (E) and inserting , or, and by
			 adding at the end the following new subparagraph:
					
						(F)section 6050W (relating to returns relating
				to payments made in settlement of payment card
				transactions).
						.
				(d)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6050V the following:
					
						
							Sec. 6050W. Returns relating to payments made in settlement of
				payment card and third party network
				transactions.
						
						.
				(e)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to returns for calendar years
			 beginning after December 31, 2010.
					(2)Application of
			 backup withholding
						(A)In
			 generalThe amendment made by subsection (c) shall apply to
			 amounts paid after December 31, 2011.
						(B)Eligibility for
			 TIN matching programSolely
			 for purposes of carrying out any TIN matching program established by the
			 Secretary under section 3406(i) of the Internal Revenue Code of 1986—
							(i)the
			 amendments made this section shall be treated as taking effect on the date of
			 the enactment of this Act, and
							(ii)each person responsible for setting the
			 standards and mechanisms referred to in section 6050W(d)(2)(C) of such Code, as
			 added by this section, for settling transactions involving payment cards shall
			 be treated in the same manner as a payment settlement entity.
							205.High income
			 individuals subject to overall limitation on itemized deductions and phaseout
			 of deductions for personal exemptions
				(a)Overall
			 limitation on itemized deductionsSection 68 (relating to overall
			 limitation on itemized deductions) is amended by striking subsections (f) and
			 (g) and inserting the following new subsection:
					
						(f)Phaseout of
				limitation
							(1)In
				generalIn the case of a taxpayer whose adjusted gross income is
				not more than $250,000 ($500,000 in the case of a joint return or a surviving
				spouse (as defined in section 2(a)))—
								(A)in the case of any
				taxable year beginning in 2008 or 2009, the reduction under subsection (a)
				shall be equal to 1/3 of the amount which would (but for
				this subsection) be the amount of such reduction, and
								(B)in the case of any
				taxable year beginning after 2009, subsection (a) shall not apply.
								(2)Phaseout based
				on income
								(A)In
				generalIn the case of a taxpayer whose adjusted gross income is
				more than $250,000 ($500,000 in the case of a joint return or a surviving
				spouse (as defined in section 2(a))), the reduction under subsection (a) shall
				be equal to the applicable fraction of the amount which would (but for this
				subsection) be the amount of such reduction.
								(B)Applicable
				fractionFor purposes of subparagraph (A), the term
				applicable fraction means—
									(i)in
				the case of any taxable year beginning in 2008 or 2009, a fraction (not in
				excess of 1) equal to the sum of—
										(I)1/3,
				plus
										(II)1/30
				for each $1,000 (or fraction thereof) by which the taxpayer’s adjusted gross
				income exceeds $250,000 ($500,000 in the case of a joint return or a surviving
				spouse (as defined in section 2(a))), and
										(ii)in the case of
				any taxable year beginning in 2010, a fraction (not in excess of 1) equal to
				1/20 for each $1,000 (or fraction thereof) by which the
				taxpayer’s adjusted gross income exceeds $250,000 ($500,000 in the case of a
				joint return or a surviving spouse (as defined in section
				2(a))).
									.
				(b)Phaseout of
			 deductions for personal exemptionsParagraph (3) of section
			 151(d) is amended by striking subparagraphs (E) and (F) and inserting the
			 following new subparagraphs:
					
						(E)Reduction of
				phaseoutIn the case of a taxpayer whose adjusted gross income is
				not more than $250,000 ($500,000 in the case of a joint return or a surviving
				spouse (as defined in section 2(a)))—
							(i)in
				the case of any taxable year beginning in 2008 or 2009, the reduction under
				subparagraph (A) shall be equal to 1/3 of the amount which
				would (but for this subparagraph) be the amount of such reduction, and
							(ii)in
				the case of any taxable year beginning after 2009, subparagraph (A) shall not
				apply.
							(F)Phaseout based
				on incomeIn the case of a taxpayer whose adjusted gross income
				is more than $250,000 ($500,000 in the case of a joint return or a surviving
				spouse (as defined in section 2(a))), the reduction under subparagraph (A)
				shall be equal to the applicable fraction of the amount which would (but for
				this subparagraph) be the amount of such reduction.
						(G)Applicable
				fractionFor purposes of subparagraph (F), the term
				applicable fraction means—
							(i)in
				the case of any taxable year beginning in 2008 or 2009, the fraction (not in
				excess of 1) equal to the sum of—
								(I)1/3,
				plus
								(II)1/30
				for each $1,000 (or fraction thereof) by which the taxpayer’s adjusted gross
				income exceeds $250,000 ($500,000 in the case of a joint return or a surviving
				spouse (as defined in section 2(a))), and
								(ii)in the case of
				any taxable year beginning in 2010, the fraction (not in excess of 1) equal to
				1/20 for each $1,000 (or fraction thereof) by which the
				taxpayer’s adjusted gross income exceeds $250,000 ($500,000 in the case of a
				joint return or a surviving spouse (as defined in section
				2(a))).
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				206.Nonqualified
			 deferred compensation from certain tax indifferent parties
				(a)In
			 generalSubpart B of part II of subchapter E of chapter 1 is
			 amended by inserting after section 457 the following new section:
					
						457A.Nonqualified
				deferred compensation from certain tax indifferent parties
							(a)In
				generalAny compensation
				which is deferred under a nonqualified deferred compensation plan of a
				nonqualified entity shall be includible in gross income when there is no
				substantial risk of forfeiture of the rights to such compensation.
							(b)Nonqualified
				entityFor purposes of this section, the term nonqualified
				entity means—
								(1)any foreign corporation unless
				substantially all of its income is—
									(A)effectively
				connected with the conduct of a trade or business in the United States,
				or
									(B)subject to a
				comprehensive foreign income tax, and
									(2)any partnership unless substantially all of
				its income is allocated to persons other than—
									(A)foreign persons
				with respect to whom such income is not subject to a comprehensive foreign
				income tax, and
									(B)organizations which
				are exempt from tax under this title.
									(c)Determinability
				of amounts of compensation
								(1)In
				generalIf the amount of any compensation is not determinable at
				the time that such compensation is otherwise includible in gross income under
				subsection (a)—
									(A)such amount shall
				be so includible in gross income when determinable, and
									(B)the tax imposed
				under this chapter for the taxable year in which such compensation is
				includible in gross income shall be increased by the sum of—
										(i)the amount of
				interest determined under paragraph (2), and
										(ii)an amount equal
				to 20 percent of the amount of such compensation.
										(2)InterestFor purposes of paragraph (1)(B)(i), the
				interest determined under this paragraph for any taxable year is the amount of
				interest at the underpayment rate under section 6621 plus 1 percentage point on
				the underpayments that would have occurred had the deferred compensation been
				includible in gross income for the taxable year in which first deferred or, if
				later, the first taxable year in which such deferred compensation is not
				subject to a substantial risk of forfeiture.
								(d)Other
				definitions and special rulesFor purposes of this
				section—
								(1)Substantial risk
				of forfeiture
									(A)In
				generalThe rights of a person to compensation shall be treated
				as subject to a substantial risk of forfeiture only if such person’s rights to
				such compensation are conditioned upon the future performance of substantial
				services by any individual.
									(B)Exception for
				compensation based on gain recognized on an investment asset
										(i)In
				generalTo the extent provided in regulations prescribed by the
				Secretary, if compensation is determined solely by reference to the amount of
				gain recognized on the disposition of an investment asset, such compensation
				shall be treated as subject to a substantial risk of forfeiture until the date
				of such disposition.
										(ii)Investment
				assetFor purposes of clause (i), the term investment
				asset means any single asset (other than an investment fund or similar
				entity)—
											(I)acquired directly
				by an investment fund or similar entity,
											(II)with respect to
				which such entity does not (nor does any person related to such entity)
				participate in the active management of such asset (or if such asset is an
				interest in an entity, in the active management of the activities of such
				entity), and
											(III)substantially
				all of any gain on the disposition of which (other than such deferred
				compensation) is allocated to investors in such entity.
											(iii)Coordination
				with special ruleParagraph (3)(B) shall not apply to any
				compensation to which clause (i) applies.
										(2)Comprehensive
				foreign income taxThe term comprehensive foreign income
				tax means, with respect to any foreign person, the income tax of a
				foreign country if—
									(A)such person is
				eligible for the benefits of a comprehensive income tax treaty between such
				foreign country and the United States, or
									(B)such person
				demonstrates to the satisfaction of the Secretary that such foreign country has
				a comprehensive income tax.
									(3)Nonqualified
				deferred compensation plan
									(A)In
				generalThe term nonqualified deferred compensation
				plan has the meaning given such term under section 409A(d), except that
				such term shall include any plan that provides a right to compensation based on
				the appreciation in value of a specified number of equity units of the service
				recipient.
									(B)ExceptionCompensation shall not be treated as
				deferred for purposes of this section if the service provider receives payment
				of such compensation not later than 12 months after the end of the taxable year
				of the service recipient during which the right to the payment of such
				compensation is no longer subject to a substantial risk of forfeiture.
									(4)Exception for
				certain compensation with respect to effectively connected incomeIn the case a foreign corporation with
				income which is taxable under section 882, this section shall not apply to
				compensation which, had such compensation had been paid in cash on the date
				that such compensation ceased to be subject to a substantial risk of
				forfeiture, would have been deductible by such foreign corporation against such
				income.
								(5)Application of
				rulesRules similar to the
				rules of paragraphs (5) and (6) of section 409A(d) shall apply.
								(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section, including regulations disregarding a substantial risk of
				forfeiture in cases where necessary to carry out the purposes of this
				section.
							.
				(b)Conforming
			 amendmentSection 26(b)(2) is amended by striking
			 and at the end of subparagraph (U), by striking the period at
			 the end of subparagraph (V) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(W)section 457A(c)(1)(B) (relating to
				determinability of amounts of
				compensation).
						.
				(c)Clerical
			 amendmentThe table of
			 sections of subpart B of part II of subchapter E of chapter 1 is amended by
			 inserting after the item relating to section 457 the following new item:
					
						
							Sec. 457A. Nonqualified deferred compensation from certain tax
				indifferent
				parties.
						
						.
				(d)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to amounts deferred which are
			 attributable to services performed after December 31, 2008.
					(2)Application to
			 existing deferralsIn the case of any amount deferred to which
			 the amendments made by this section do not apply solely by reason of the fact
			 that the amount is attributable to services performed before January 1, 2009,
			 to the extent such amount is not includible in gross income in a taxable year
			 beginning before 2018, such amounts shall be includible in gross income in the
			 later of—
						(A)the last taxable
			 year beginning before 2018, or
						(B)the taxable year
			 in which there is no substantial risk of forfeiture of the rights to such
			 compensation (determined in the same manner as determined for purposes of
			 section 457A of the Internal Revenue Code of 1986, as added by this
			 section).
						(3)Charitable
			 contributions of existing deferrals permitted
						(A)In
			 generalSubsection (b) of
			 section 170 of the Internal Revenue Code of 1986 shall not apply to (and
			 subsections (b) and (d) of such section shall be applied without regard to) so
			 much of the taxpayer’s qualified contributions made during the taxpayer’s last
			 taxable year beginning before 2018 as does not exceed the taxpayer’s qualified
			 inclusion amount. For purposes of subsection (b) of section 170 of such Code,
			 the taxpayer’s contribution base for such last taxable year shall be reduced by
			 the amount of the taxpayer’s qualified contributions to which such subsection
			 does not apply by reason the preceding sentence.
						(B)Qualified
			 contributionsFor purposes of
			 this paragraph, the term qualified contributions means the
			 aggregate charitable contributions (as defined in section 170(c) of such Code)
			 paid in cash by the taxpayer to organizations described in section 170(b)(1)(A)
			 of such Code (other than any organization described in section 509(a)(3) of
			 such Code or any fund or account described in section 4966(d)(2) of such
			 Code).
						(C)Qualified
			 inclusion amountFor purposes of this paragraph, the term
			 qualified inclusion amount means the amount includible in the
			 taxpayer’s gross income for the last taxable year beginning before 2018 by
			 reason of paragraph (2).
						(4)Accelerated
			 paymentsNo later than 120
			 days after the date of the enactment of this Act, the Secretary shall issue
			 guidance providing a limited period of time during which a nonqualified
			 deferred compensation arrangement attributable to services performed on or
			 before December 31, 2008, may, without violating the requirements of section
			 409A(a) of the Internal Revenue Code of 1986, be amended to conform the date of
			 distribution to the date the amounts are required to be included in
			 income.
					(5)Certain
			 back-to-back arrangementsIf the taxpayer is also a service
			 recipient and maintains one or more nonqualified deferred compensation
			 arrangements for its service providers under which any amount is attributable
			 to services performed on or before December 31, 2008, the guidance issued under
			 paragraph (4) shall permit such arrangements to be amended to conform the dates
			 of distribution under such arrangement to the date amounts are required to be
			 included in the income of such taxpayer under this subsection.
					(6)Accelerated
			 payment not treated as material modificationAny amendment to a
			 nonqualified deferred compensation arrangement made pursuant to paragraph (4)
			 or (5) shall not be treated as a material modification of the arrangement for
			 purposes of section 409A of the Internal Revenue Code of 1986.
					207.Broker reporting
			 of customer’s basis in securities transactions
				(a)In
			 General
					(1)Broker reporting
			 for securities transactionsSection 6045 (relating to returns of
			 brokers) is amended by adding at the end the following new subsection:
						
							(g)Additional
				Information Required in the Case of Securities Transactions, etc
								(1)In
				generalIf a broker is otherwise required to make a return under
				subsection (a) with respect to the gross proceeds of the sale of a covered
				security, the broker shall include in such return the information described in
				paragraph (2).
								(2)Additional
				information required
									(A)In
				generalThe information required under paragraph (1) to be shown
				on a return with respect to a covered security of a customer shall include the
				customer’s adjusted basis in such security and whether any gain or loss with
				respect to such security is long-term or short-term (within the meaning of
				section 1222).
									(B)Determination of
				adjusted basisFor purposes of subparagraph (A)—
										(i)In
				generalThe customer’s adjusted basis shall be determined—
											(I)in the case of any
				security (other than any stock for which an average basis method is permissible
				under section 1012), in accordance with the first-in first-out method unless
				the customer notifies the broker by means of making an adequate identification
				of the stock sold or transferred, and
											(II)in the case of
				any stock for which an average basis method is permissible under section 1012,
				in accordance with the broker’s default method unless the customer notifies the
				broker that he elects another acceptable method under section 1012 with respect
				to the account in which such stock is held.
											(ii)Exception for
				wash salesExcept as otherwise provided by the Secretary, the
				customer’s adjusted basis shall be determined without regard to section 1091
				(relating to loss from wash sales of stock or securities) unless the
				transactions occur in the same account with respect to identical
				securities.
										(3)Covered
				securityFor purposes of this subsection—
									(A)In
				generalThe term covered security means any
				specified security acquired on or after the applicable date if such
				security—
										(i)was acquired
				through a transaction in the account in which such security is held, or
										(ii)was transferred to
				such account from an account in which such security was a covered security, but
				only if the broker received a statement under section 6045A with respect to the
				transfer.
										(B)Specified
				securityThe term specified security means—
										(i)any share of stock
				in a corporation,
										(ii)any note, bond,
				debenture, or other evidence of indebtedness,
										(iii)any commodity,
				or contract or derivative with respect to such commodity, if the Secretary
				determines that adjusted basis reporting is appropriate for purposes of this
				subsection, and
										(iv)any other
				financial instrument with respect to which the Secretary determines that
				adjusted basis reporting is appropriate for purposes of this subsection.
										(C)Applicable
				dateThe term applicable date means—
										(i)January 1, 2010, in
				the case of any specified security which is stock in a corporation (other than
				any stock described in clause (ii)),
										(ii)January 1, 2011,
				in the case of any stock for which an average basis method is permissible under
				section 1012, and
										(iii)January 1, 2012,
				or such later date determined by the Secretary in the case of any other
				specified security.
										(4)Treatment of s
				corporationsIn the case of the sale of a covered security
				acquired by an S corporation (other than a financial institution) after
				December 31, 2011, such S corporation shall be treated in the same manner as a
				partnership for purposes of this section.
								(5)Special rules
				for short salesIn the case of a short sale, reporting under this
				section shall be made for the year in which such sale is
				closed.
								.
					(2)Broker
			 information required with respect to optionsSection 6045, as
			 amended by subsection (a), is amended by adding at the end the following new
			 subsection:
						
							(h)Application to
				Options on Securities
								(1)Exercise of
				optionFor purposes of this section, if a covered security is
				acquired or disposed of pursuant to the exercise of an option that was granted
				or acquired in the same account as the covered security, the amount received
				with respect to the grant or paid with respect to the acquisition of such
				option shall be treated as an adjustment to gross proceeds or as an adjustment
				to basis, as the case may be.
								(2)Lapse or closing
				transactionIn the case of the lapse (or closing transaction (as
				defined in section 1234(b)(2)(A))) of an option on a specified security or the
				exercise of a cash-settled option on a specified security, reporting under
				subsections (a) and (g) with respect to such option shall be made for the
				calendar year which includes the date of such lapse, closing transaction, or
				exercise.
								(3)Prospective
				applicationParagraphs (1) and (2) shall not apply to any option
				which is granted or acquired before January 1, 2012.
								(4)DefinitionsFor
				purposes of this subsection, the terms covered security and
				specified security shall have the meanings given such terms in
				subsection
				(g)(3).
								.
					(3)Extension of
			 period for statements sent to customers
						(A)In
			 generalSubsection (b) of section 6045 is amended by striking
			 January 31 and inserting February 15.
						(B)Statements
			 related to substitute paymentsSubsection (d) of section 6045 is
			 amended—
							(i)by
			 striking at such time and, and
							(ii)by
			 inserting after other item. the following new sentence:
			 The written statement required under the preceding sentence shall be
			 furnished on or before February 15 of the year following the calendar year in
			 which the payment was made..
							(C)Other
			 statementsSubsection (b) of section 6045 is amended by adding at
			 the end the following: In the case of a consolidated reporting statement
			 (as defined in regulations) with respect to any account, any statement which
			 would otherwise be required to be furnished on or before January 31 of a
			 calendar year with respect to any item reportable to the taxpayer shall instead
			 be required to be furnished on or before February 15 of such calendar year if
			 furnished with such consolidated reporting statement..
						(b)Determination of
			 Basis of Certain Securities on Account by Account or Average Basis
			 MethodSection 1012 (relating to basis of property-cost) is
			 amended—
					(1)by striking
			 The basis of property and inserting the following:
						
							(a)In
				generalThe basis of
				property
							,
					(2)by striking
			 The cost of real property and inserting the following:
						
							(b)Special rule for
				apportioned real estate taxesThe cost of real
				property
							,
				and
					(3)by adding at the
			 end the following new subsections:
						
							(c)Determinations
				by Account
								(1)In
				generalIn the case of the sale, exchange, or other disposition
				of a specified security on or after the applicable date, the conventions
				prescribed by regulations under this section shall be applied on an account by
				account basis.
								(2)Application to
				open-end funds
									(A)In
				generalExcept as provided in subparagraph (B), any stock in an
				open-end fund acquired before January 1, 2011, shall be treated as a separate
				account from any such stock acquired on or after such date.
									(B)Election by
				open-end fund for treatment as single accountIf an open-end fund
				elects to have this subparagraph apply with respect to one or more of its
				stockholders—
										(i)subparagraph (A)
				shall not apply with respect to any stock in such fund held by such
				stockholders, and
										(ii)all stock in such
				fund which is held by such stockholders shall be treated as covered securities
				described in section 6045(g)(3) without regard to the date of the acquisition
				of such stock.
										A rule
				similar to the rule of the preceding sentence shall apply with respect to a
				broker holding stock in an open-end fund as a nominee.(3)DefinitionsFor
				purposes of this section—
									(A)Open-end
				fundThe term open-end fund means a regulated
				investment company (as defined in section 851) which is offering for sale or
				has outstanding any redeemable security of which it is the issuer. Any stock
				which is traded on an established securities exchange shall not be treated as
				stock in an open-end fund.
									(B)Specified
				security; applicable dateThe terms specified
				security and applicable date shall have the meaning given
				such terms in section 6045(g).
									(d)Average Basis
				for Stock Acquired Pursuant to a Dividend Reinvestment Plan
								(1)In
				generalIn the case of any stock acquired after December 31,
				2010, in connection with a dividend reinvestment plan, the basis of such stock
				while held as part of such plan shall be determined using one of the methods
				which may be used for determining the basis of stock in an open-end
				fund.
								(2)Treatment after
				transferIn the case of the transfer to another account of stock
				to which paragraph (1) applies, such stock shall have a cost basis in such
				other account equal to its basis in the dividend reinvestment plan immediately
				before such transfer (properly adjusted for any fees or other charges taken
				into account in connection with such transfer).
								(3)Separate
				accounts; election for treatment as single accountRules similar
				to the rules of subsection (c)(2) shall apply for purposes of this
				subsection.
								(4)Dividend
				reinvestment planFor purposes of this subsection—
									(A)In
				generalThe term dividend reinvestment plan means
				any arrangement under which dividends on any stock are reinvested in stock
				identical to the stock with respect to which the dividends are paid.
									(B)Initial stock
				acquisition treated as acquired in connection with planStock
				shall be treated as acquired in connection with a dividend reinvestment plan if
				such stock is acquired pursuant to such plan or if the dividends paid on such
				stock are subject to such
				plan.
									.
					(c)Information by
			 Transferors To Aid Brokers
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 is
			 amended by inserting after section 6045 the following new section:
						
							6045A.Information
				required in connection with transfers of covered securities to brokers
								(a)Furnishing of
				InformationEvery applicable person which transfers to a broker
				(as defined in section 6045(c)(1)) a security which is a covered security (as
				defined in section 6045(g)(3)) in the hands of such applicable person shall
				furnish to such broker a written statement in such manner and setting forth
				such information as the Secretary may by regulations prescribe for purposes of
				enabling such broker to meet the requirements of section 6045(g).
								(b)Applicable
				PersonFor purposes of subsection (a), the term applicable
				person means—
									(1)any broker (as
				defined in section 6045(c)(1)), and
									(2)any other person
				as provided by the Secretary in regulations.
									(c)Time for
				Furnishing StatementExcept as otherwise provided by the
				Secretary, any statement required by subsection (a) shall be furnished not
				later than 15 days after the date of the transfer described in such
				subsection.
								.
					(2)Assessable
			 penaltiesParagraph (2) of section 6724(d) (defining payee
			 statement) is amended by redesignating subparagraphs (I) through (DD) as
			 subparagraphs (J) through (EE), respectively, and by inserting after
			 subparagraph (H) the following new subparagraph:
						
							(I)section 6045A
				(relating to information required in connection with transfers of covered
				securities to
				brokers),
							.
					(3)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6045 the following new item:
						
							
								Sec. 6045A. Information required in
				connection with transfers of covered securities to
				brokers.
							
							.
					(d)Additional
			 Issuer Information To Aid Brokers
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61, as
			 amended by subsection (b), is amended by inserting after section 6045A the
			 following new section:
						
							6045B.Returns
				relating to actions affecting basis of specified securities
								(a)In
				GeneralAccording to the forms or regulations prescribed by the
				Secretary, any issuer of a specified security shall make a return setting
				forth—
									(1)a description of
				any organizational action which affects the basis of such specified security of
				such issuer,
									(2)the quantitative
				effect on the basis of such specified security resulting from such action,
				and
									(3)such other
				information as the Secretary may prescribe.
									(b)Time for Filing
				ReturnAny return required by subsection (a) shall be filed not
				later than the earlier of—
									(1)45 days after the
				date of the action described in subsection (a), or
									(2)January 15 of the
				year following the calendar year during which such action occurred.
									(c)Statements To Be
				Furnished to Holders of Specified Securities or Their
				NomineesAccording to the forms or regulations prescribed by the
				Secretary, every person required to make a return under subsection (a) with
				respect to a specified security shall furnish to the nominee with respect to
				the specified security (or certificate holder if there is no nominee) a written
				statement showing—
									(1)the name, address,
				and phone number of the information contact of the person required to make such
				return,
									(2)the information
				required to be shown on such return with respect to such security, and
									(3)such other
				information as the Secretary may prescribe.
									The
				written statement required under the preceding sentence shall be furnished to
				the holder on or before January 15 of the year following the calendar year
				during which the action described in subsection (a) occurred.(d)Specified
				SecurityFor purposes of this section, the term specified
				security has the meaning given such term by section 6045(g)(3)(B). No
				return shall be required under this section with respect to actions described
				in subsection (a) with respect to a specified security which occur before the
				applicable date (as defined in section 6045(g)(3)(C)) with respect to such
				security.
								(e)Public Reporting
				in Lieu of ReturnThe Secretary may waive the requirements under
				subsections (a) and (c) with respect to a specified security, if the person
				required to make the return under subsection (a) makes publicly available, in
				such form and manner as the Secretary determines necessary to carry out the
				purposes of this section—
									(1)the name, address,
				phone number, and email address of the information contact of such person,
				and
									(2)the information
				described in paragraphs (1), (2), and (3) of subsection
				(a).
									.
					(2)Assessable
			 penalties
						(A)Subparagraph (B)
			 of section 6724(d)(1) (defining information return) is amended by redesignating
			 clause (iv) and each of the clauses which follow as clauses (v) through
			 (xxiii), respectively, and by inserting after clause (iii) the following new
			 clause:
							
								(iv)section 6045B(a)
				(relating to returns relating to actions affecting basis of specified
				securities),
								.
						(B)Paragraph (2) of
			 section 6724(d) (defining payee statement), as amended by subsection (c)(2), is
			 amended by redesignating subparagraphs (J) through (EE) as subparagraphs (K)
			 through (FF), respectively, and by inserting after subparagraph (I) the
			 following new subparagraph:
							
								(J)subsections (c)
				and (e) of section 6045B (relating to returns relating to actions affecting
				basis of specified
				securities),
								.
						(3)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61, as amended by subsection (b)(3), is amended by
			 inserting after the item relating to section 6045A the following new
			 item:
						
							
								Sec. 6045B. Returns relating to actions
				affecting basis of specified
				securities.
							
							.
					(e)Effective
			 Date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect on January 1, 2010.
					(2)Extension of
			 period for statements sent to customersThe amendments made by
			 subsection (a)(3) shall apply to statements required to be furnished after
			 December 31, 2008.
					208.Repeal of
			 worldwide allocation of interest
				(a)In
			 GeneralSection 864 is amended by striking subsection (f) and by
			 redesignating subsection (g) as subsection (f).
				(b)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				209.Clarification of
			 economic substance doctrine
				(a)In
			 GeneralSection 7701 is amended by redesignating subsection (p)
			 as subsection (q) and by inserting after subsection (o) the following new
			 subsection:
					
						(p)Clarification of
				Economic Substance Doctrine; etc
							(1)General
				rules
								(A)In
				generalIn any case in which a court determines that the economic
				substance doctrine is relevant for purposes of this title to a transaction (or
				series of transactions), such transaction (or series of transactions) shall
				have economic substance only if the requirements of this paragraph are
				met.
								(B)Definition of
				economic substanceFor purposes of subparagraph (A)—
									(i)In
				generalA transaction has economic substance only if—
										(I)the transaction
				changes in a meaningful way (apart from Federal tax effects) the taxpayer’s
				economic position, and
										(II)subject to clause
				(iii), the taxpayer has a substantial purpose (other than a Federal tax
				purpose) for entering into such transaction.
										(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not
				be treated as having economic substance solely by reason of having a potential
				for profit unless the present value of the reasonably expected pre-Federal tax
				profit from the transaction is substantial in relation to the present value of
				the expected net Federal tax benefits that would be allowed if the transaction
				were respected. In determining pre-Federal tax profit, there shall be taken
				into account fees and other transaction expenses and to the extent provided by
				the Secretary, foreign taxes.
									(iii)Special rules
				for determining whether non-Federal tax purposeFor purposes of
				clause (i)(II)—
										(I)a purpose of
				achieving a financial accounting benefit shall not be taken into account in
				determining whether a transaction has a substantial purpose (other than a
				Federal tax purpose) if the origin of such financial accounting benefit is a
				reduction of Federal tax, and
										(II)the taxpayer
				shall not be treated as having a substantial purpose (other than a Federal tax
				purpose) with respect to a transaction if the only such purpose is the
				reduction of non-Federal taxes and the transaction will result in a reduction
				of Federal taxes substantially equal to, or greater than, the reduction in
				non-Federal taxes because of similarities between the laws imposing the
				taxes.
										(2)Definitions and
				special rulesFor purposes of this subsection—
								(A)Economic
				substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
								(B)Exception for
				personal transactions of individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
								(3)Other provisions
				not affectedExcept as specifically provided in this subsection,
				the provisions of this subsection shall not be construed as altering or
				supplanting any other rule of law or provision of this title, and the
				requirements of this subsection shall be construed as being in addition to any
				such other rule of law or provision of this title.
							(4)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection. Such regulations may include
				exemptions from the application of this
				subsection.
							.
				(b)Penalty for
			 understatements attributable to transactions lacking economic substance,
			 etc
					(1)In
			 generalSubchapter A of chapter 68 is amended by inserting after
			 section 6662A the following new section:
						
							6662B.Penalty for
				understatements attributable to transactions lacking economic substance,
				etc
								(a)Imposition of
				PenaltyIf a taxpayer has an noneconomic substance transaction
				understatement for any taxable year, there shall be added to the tax an amount
				equal to 30 percent of the amount of such understatement.
								(b)Reduction of
				Penalty for Disclosed TransactionsSubsection (a) shall be
				applied by substituting 20 percent for 30 percent
				with respect to the portion of any noneconomic substance transaction
				understatement with respect to which the relevant facts affecting the tax
				treatment of the item are adequately disclosed in the return or a statement
				attached to the return.
								(c)Noneconomic
				Substance Transaction UnderstatementFor purposes of this
				section—
									(1)In
				generalThe term noneconomic substance transaction
				understatement means any amount which would be an understatement under
				section 6662A(b)(1) if section 6662A were applied by taking into account items
				attributable to noneconomic substance transactions rather than items to which
				section 6662A would apply without regard to this paragraph.
									(2)Noneconomic
				substance transactionThe term noneconomic substance
				transaction means any transaction if there is a lack of economic
				substance (within the meaning of section 7701(p)(1)(B)) for the transaction
				giving rise to the claimed benefit.
									(d)Rules Applicable
				to Assertion, Compromise, and Collection of Penalty
									(1)In
				generalOnly the Chief Counsel for the Internal Revenue Service
				may assert a penalty imposed under this section or may compromise all or any
				portion of such penalty. The Chief Counsel may delegate the authority under
				this paragraph only to an individual holding the position of chief of a branch
				within the Office of the Chief Counsel for the Internal Revenue Service.
									(2)Specific
				requirements
										(A)Assertion of
				penaltyThe Chief Counsel for the Internal Revenue Service (or
				the Chief Counsel's delegate under paragraph (1)) shall not assert a penalty
				imposed under this section unless, before the assertion of the penalty, the
				taxpayer is provided—
											(i)a
				notice of intent to assert the penalty, and
											(ii)an opportunity to
				provide to the Commissioner (or the Chief Counsel's delegate under paragraph
				(1)) a written response to the proposed penalty within a reasonable period of
				time after such notice.
											(B)Compromise of
				penaltyA compromise shall not result in a reduction in the
				penalty imposed by this section in an amount greater than the amount which
				bears the same ratio to the amount of the penalty determined without regard to
				the compromise as—
											(i)the reduction
				under the compromise in the noneconomic substance transaction understatement to
				which the penalty relates, bears to
											(ii)the amount of the
				noneconomic substance transaction understatement determined without regard to
				the compromise.
											(3)Rules relating
				to relevancy requirement
										(A)Determination of
				relevance by Chief CounselThe Chief Counsel for the Internal
				Revenue Service (or the Chief Counsel's delegate under paragraph (1)) may
				assert, compromise, or collect a penalty imposed by this section with respect
				to a noneconomic substance transaction even if there has not been a court
				determination that the economic substance doctrine was relevant for purposes of
				this title to the transaction if the Chief Counsel (or delegate) determines
				that either was so relevant.
										(B)Final order of
				courtIf there is a final order of a court that determines that
				the economic substance doctrine was not relevant for purposes of this title to
				a transaction (or series of transactions), any penalty imposed under this
				section with respect to the transaction (or series of transactions) shall be
				rescinded.
										(4)Applicable
				rulesThe rules of paragraphs (2) and (3) of section 6707A(d)
				shall apply to a compromise under paragraph (1).
									(e)Coordination
				With Other PenaltiesExcept as otherwise provided in this part,
				the penalty imposed by this section shall be in addition to any other penalty
				imposed by this title.
								(f)Cross
				References
									
										(1) For coordination of penalty with
				  understatements under section 6662 and other special rules, see section
				  6662A(e).
										(2) For reporting of penalty imposed
				  under this section to the Securities and Exchange Commission, see section
				  6707A(e).
									
								.
					(2)Coordination
			 with other understatements and penalties
						(A)The second
			 sentence of section 6662(d)(2)(A) is amended by inserting and without
			 regard to items with respect to which a penalty is imposed by section
			 6662B before the period at the end.
						(B)Subsection (e) of
			 section 6662A is amended—
							(i)in
			 paragraph (1), by inserting and noneconomic substance transaction
			 understatements after reportable transaction
			 understatements both places it appears,
							(ii)in
			 paragraph (2)(A)—
								(I)by inserting
			 6662B or before 6663 in the text, and
								(II)by striking
			 penalty in the heading and inserting
			 and economic substance
			 penalties,
								(iii)in
			 paragraph (2)(B)—
								(I)by inserting
			 and section 6662B after This section, and
								(II)by striking
			 penalty in the heading and inserting
			 and economic substance
			 penalties,
								(iv)in
			 paragraph (3), by inserting or noneconomic substance transaction
			 understatement after reportable transaction
			 understatement, and
							(v)by
			 adding at the end the following new paragraph:
								
									(4)Noneconomic
				substance transaction understatementFor purposes of this
				subsection, the term noneconomic substance transaction
				understatement has the meaning given such term by section
				6662B(c).
									.
							(C)Subsection (e) of
			 section 6707A is amended—
							(i)by
			 striking or at the end of subparagraph (B), and
							(ii)by
			 striking subparagraph (C) and inserting the following new subparagraphs:
								
									(C)is required to pay
				a penalty under section 6662B with respect to any noneconomic substance
				transaction, or
									(D)is required to pay
				a penalty under section 6662(h) with respect to any transaction and would (but
				for section 6662A(e)(2)(B)) have been subject to penalty under section 6662A at
				a rate prescribed under section 6662A(c) or to penalty under section
				6662B,
									.
							(3)Clerical
			 AmendmentThe table of sections for part II of subchapter A of
			 chapter 68 is amended by inserting after the item relating to section 6662A the
			 following new item:
						
							
								Sec. 6662B. Penalty for understatements
				attributable to transactions lacking economic substance,
				etc.
							
							.
					(c)Denial of
			 deduction for interest on underpayments attributable to noneconomic substance
			 transactionsSection 163(m)
			 (relating to interest on unpaid taxes attributable to nondisclosed reportable
			 transactions) is amended—
					(1)by striking
			 “attributable” and all that follows and inserting the following: “attributable
			 to—
						
							(1)the portion of any
				reportable transaction understatement (as defined in section 6662A(b)) with
				respect to which the requirement of section 6664(d)(2)(A) is not met, or
							(2)any noneconomic
				substance transaction understatement (as defined in section
				6662B(c)).
							,
				and
					(2)by inserting
			 and Noneconomic Substance
			 Transactions in the heading thereof after
			 Transactions.
					(d)Penalties for
			 underpayments
					(1)Penalty for underpayments attributable to
			 transactions lacking economic substance
						(A)In generalSubsection (b) of
			 section 6662, as amended by this Act, is amended by inserting after paragraph
			 (6) the following new paragraph:
							
								(7)Any disallowance
				of claimed tax benefits by reason of a transaction lacking economic substance
				(within the meaning of section 7701(p)) or failing to meet the requirements of
				any similar rule of
				law.
								.
						(B)Increased
			 penalty for nondisclosed transactionsSection 6662, as amended by
			 this Act, is amended by adding at the end the following new subsection:
							
								(j)Increase in
				penalty in case of nondisclosed noneconomic substance transactions
									(1)In
				generalTo the extent that a portion of the underpayment to which
				this section applies is attributable to one or more nondisclosed noneconomic
				substance transactions, subsection (a) shall be applied with respect to such
				portion by substituting 40 percent for 20
				percent.
									(2)Nondisclosed
				noneconomic substance transactionsFor purposes of this
				subsection, the term nondisclosed noneconomic substance
				transaction means any portion of a transaction described in subsection
				(b)(7) with respect to which the relevant facts affecting the tax treatment are
				not adequately disclosed in the return nor in a statement attached to the
				return.
									(3)Special rule for
				amended returnsExcept as
				provided in regulations, in no event shall any amendment or supplement to a
				return of tax be taken into account for purposes of this subsection if the
				amendment or supplement is filed after the earlier of the date the taxpayer is
				first contacted by the Secretary regarding the examination of the return or
				such other date as is specified by the
				Secretary.
									.
						(C)Conforming
			 amendmentSubparagraph (B) of section 6662A(e)(2), as amended by
			 this Act, is amended by striking subsection (h) or (i) and
			 inserting subsections (h), (i), or (j).
						(2)Reasonable cause
			 exception not applicable to noneconomic substance transactions, tax shelters,
			 and certain large corporationsParagraph (2) of section 6664(c),
			 as amended by this Act, is amended—
						(A)by striking
			 shall not apply to any portion and
			 inserting
							
								shall not
			 apply—(A)to any
				portion
								,
						(B)by striking the
			 period at the end and inserting a comma, and
						(C)by adding at the
			 end the following new subparagraphs:
							
								(B)to any portion of
				an underpayment which is attributable to one or more tax shelters (as defined
				in section 6662(d)(2)(C)) or transactions described in section 6662(b)(7),
				and
								(C)to any taxpayer if
				such taxpayer is a specified large corporation (as defined in section
				6662(d)(2)(D)(ii)).
								.
						(3)Special
			 understatement reduction rule for certain large corporations
						(A)In
			 generalParagraph (2) of section 6662(d) is amended by adding at
			 the end the following new subparagraph:
							
								(D)Special
				reduction rule for certain large corporations
									(i)In
				generalIn the case of any specified large corporation—
										(I)subparagraph (B)
				shall not apply, and
										(II)the amount of the
				understatement under subparagraph (A) shall be reduced by that portion of the
				understatement which is attributable to any item with respect to which the
				taxpayer has a reasonable belief that the tax treatment of such item by the
				taxpayer is more likely than not the proper tax treatment of such item.
										(ii)Specified large
				corporation
										(I)In
				generalFor purposes of this
				subparagraph, the term specified large corporation means any
				corporation with gross receipts in excess of $100,000,000 for the taxable year
				involved.
										(II)Aggregation
				ruleAll persons treated as a
				single employer under section 52(a) shall be treated as one person for purposes
				of subclause
				(I).
										.
						(B)Conforming
			 amendmentSubparagraph (C) of section 6662(d)(2) is amended by
			 striking Subparagraph (B) and inserting Subparagraphs (B)
			 and (D)(i)(II).
						(e)Effective
			 Dates
					(1)Except as provided
			 in paragraphs (2) and (3), the amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
					(2)The amendments made
			 by this subsection (c) shall apply to transactions after the date of the
			 enactment of this Act in taxable years ending after such date.
					(3)The amendments made by subsection (d) shall
			 apply to taxable years beginning after the date of the enactment of this
			 Act.
					IIIDeficit
			 Reduction
			301.Deficit
			 reductionThe net increase in
			 receipts to the Treasury by reason of this Act shall be used for deficit
			 reduction purposes.
			
